Mr. Justice Baldwin delivered the opinion of the court. The amended bill did not disclose any cause of action entitling appellant to an injunction. The contract between the parties did not give to either the right to extend the agreement unless both parties desired it, and the parties could have extended the contract if they mutually agreed to do so, as well without as with this permissive clause in it. While the bill is not strictly one asking, in terms, specific performance, yet if the injunction prayed for were granted, it would practically amount to compelling specific performance. It is clear that courts of equity would be powerless to enforce this contract against appellee by injunction, and the law of this State is that where there is a lack of mutuality in remedy courts of equity will aid neither of the parties in the enforcement of the contract, but will leave them to their remedy at law. Ulrey v. Keith, 237 Ill. 284. The decree of the court below dissolving the injunction and dismissing the bill was proper. Affirmed.